Citation Nr: 0938538	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-29 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
ear condition (defective hearing) (now claimed as bilateral 
hearing loss) and, if so, whether the reopened claim should 
be granted.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In a March 1980 rating decision, the RO denied entitlement to 
service connection for an ear condition (defective hearing).  
The Veteran did not perfect an appeal. That decision is final 
and may be reopened only on receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

Based on the December 2005 rating decision, it appears that 
the RO implicitly reopened this claim.  Still, before the 
Board may reopen a previously denied claim, it must conduct 
an independent review of the evidence to determine whether 
new and material evidence has been submitted sufficient to 
reopen a prior final decision. See Barnett v. Brown, 8 Vet. 
App. 1 (1995).


FINDINGS OF FACT

1.  In a March 1980 rating decision, entitlement to service 
connection for an ear condition (defective hearing) was 
denied, finding that the Veteran did not provide medical 
evidence that the claimed disorder was present in-service.  
The Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
March 1980 RO decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for bilateral hearing loss.

3.  Giving the Veteran the benefit of the doubt, the 
probative medical evidence of record is in equipoise as to 
whether his currently diagnosed bilateral hearing loss was 
incurred during active service due to noise exposure.

4.  Giving the Veteran the benefit of the doubt, the 
probative medical evidence of record is in equipoise as to 
whether tinnitus was incurred during active service due to 
noise exposure.


CONCLUSIONS OF LAW

1.  The March 1980 RO decision that denied the Veteran's 
claim of entitlement to service connection for an ear 
condition (defective hearing) is final.  38 U.S.C.A. §§ 7104, 
7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105 (2009).

2.  The additional evidence presented since the March 1980 RO 
decision is new and material, and the claim of entitlement to 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving doubt in the Veteran's favor, bilateral hearing 
loss was incurred during active military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

4.  Resolving doubt in the Veteran's favor, tinnitus was 
incurred during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107(West 2002 & Supp. 2009); 38 C.F.R. §§ 
3102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June 2005 of the information and 
evidence needed to substantive and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.   The RO provided notice of how disability ratings 
and effective dates are determined in May 2006.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

In light of the Board's favorable decision regarding the 
claims for service connection bilateral hearing loss and 
tinnitus, any deficiency of the duties to notify or assist is 
rendered moot.  Information concerning effective dates and 
ratings for bilateral hearing loss and tinnitus will be 
provided by the RO.  If appellant then disagrees with any of 
those actions, he may appeal those decisions

II.  Factual Background and Legal Analysis

A. New and Material Evidence

In its March 1980 rating decision, the RO denied service 
connection for an ear condition (defective hearing) on the 
basis that there was no evidence of an ear condition or 
defective hearing in service.  The Veteran was advised of the 
RO's determination and did not appeal and the decision was 
final.

The evidence of record at the time of the RO's March 1980 
decision included the Veteran's service treatment records 
that do not presently include a report of medical examination 
at enlistment.  Clinical records indicate that, in May 1967, 
the Veteran sustained multiple fragment wounds, including to 
his eyes, in Vietnam.  On a report of medical history 
completed in October 1967, the Veteran checked no to having 
ear trouble and it was noted that he experienced memory loss 
and unconsciousness when he was wounded.  When examined for 
separation at that time, audiogram findings, in pure tone 
thresholds, in decibels, were as follows when converted to 
ISO (ANSI) values (VA audiometric readings prior to June 30, 
1966, and service department audiometric readings prior to 
October 31, 1967, must be converted from American Standards 
Association (ASA) units to International Standard 
Organization (ISO) units):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
-
20
LEFT
10
10
5
-
0

Service records indicate that the Veteran's main occupation 
in service was as a pioneer that was equivalent to a civilian 
blaster.  His awards and decorations include the Combat 
Infantryman Badge.

Also of record was an October 1968 VA examination report, 
indicating that the examiner found no hearing loss or ear 
abnormality.

A January 1980 VA examination report reflects the Veteran's 
history of severe lower extremity and internal injury 
secondary to shrapnel following explosion of a land mine.  It 
was noted that shrapnel wounds to his right side were worse 
than to his left side.  The examination report is not 
referable to complaints or diagnosis of bilateral hearing 
loss or tinnitus.

The March 1980 RO decision was final based upon the evidence 
then of record.  38 U.S.C.A. § 7105.  However, a claim will 
be reopened if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time the claim was finally 
disallowed on any basis, not only since the time the claim 
was last disallowed on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In the present case, this means that the 
Board must look at all the evidence submitted since the March 
1980 decision, which was the last final adjudication that 
disallowed the appellant's claim.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

An application to reopen the appellant's previously denied 
claim was received by the RO in May 2005.  The evidence added 
to the record since the March 1980 RO decision that denied 
the Veteran's claim for service connection for an ear 
condition (defective hearing) includes VA and non-VA medical 
records and examination reports, dated from 1995 to 2006, and 
the Veteran's written statements in support of his claim.

According to a November 2004 medical record, J.F.S.., M.D., 
an ear, nose, and throat (ENT) specialist, evaluated the 
Veteran for bilateral hearing loss and tinnitus upon referral 
from the Veteran's primary care physician.  The Veteran gave 
a history of gradual hearing loss that began years earlier 
and complained of tinnitus.  
The diagnosis was sensorineural hearing loss.

In his May 2005 claim, the Veteran asserted that his 
bilateral hearing loss and tinnitus were the result of his 
proximity to the explosion in which he sustained multiple 
shell fragment wounds.

In November 2005, the Veteran underwent VA audiology 
examination.  According to the examination report, the 
examiner reviewed the Veteran's medical records and performed 
a clinical examination.  The Veteran gave a history of 
progressive hearing loss for approximately twenty years and 
reported intermittent tinnitus.  In service, he said that 
served as a combat engineer and in demolitions, and served in 
Vietnam where he was subjected to combat noise, explosives, 
and gunfire, without the use of hearing protection.  Post 
service, he occasionally hunted without the use of hearing 
protection.  Mid to high frequency sensorineural hearing 
loss, bilaterally, and the Veteran's reports of intermittent 
tinnitus, were noted.  The examiner said that the Veteran's 
report of military noise exposure without the use of hearing 
protection sounded "very significant", but results of the 
separation audiogram revealed normal hearing limits, 
bilaterally, to 4000 Hertz.  The VA examiner opined that it 
was less likely as not that the Veteran's hearing loss and 
tinnitus were caused by or a result of acoustic trauma in 
service but that, due to "the multiple possible causative 
factors" the examiner was "unable to provide a likely 
specific etiology of [the Veteran's] hearing loss and 
tinnitus".

The evidence added to the record since the March 1980 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence of bilateral hearing loss in service, the November 
2005 VA examiner's report noting the Veteran's significant 
noise exposure in service, and concluding that he was unable 
to provide a likely specific etiology of hearing loss and 
tinnitus appears to relate to an unestablished fact necessary 
to substantiate the claim.  Thus, new and material evidence 
has been submitted.  The claim is reopened.

B. Service Connection Bilateral Hearing Loss and Tinnitus

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

The Board notes that, for the purpose of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

After a full review of the record, the Board finds that the 
evidence as to the question of whether bilateral hearing loss 
and tinnitus is due to noise exposure in service is in 
equipoise.  Resolving all reasonable doubt in favor of the 
Veteran, service connection for bilateral hearing loss and 
tinnitus is warranted.

As noted, VA audiometric readings prior to June 30, 1966, and 
service department audiometric readings prior to October 31, 
1967, must be converted from ASA units to ISO units.  In this 
case, at the time of a service audiometric examination in 
October 1967, after conversion of the data to the current ISO 
(ANSI) values, the data shows that elevated pure tone air 
conduction thresholds were present at 1000, 2000, and 4000 
Hertz in the Veteran's right ear.  After converting to the 
current ISO (ANSI) values, the October 1967 audiometric 
testing revealed pure tone thresholds of 30, 25, 25, and 20 
decibels in his right ear, and of 10, 5, 5, and 0 decibels in 
his left ear, at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  

Those elevated pure tone thresholds are nearly beyond the 
range of normal hearing, and indicate some degree of hearing 
loss, at least in the right ear.  Current Medical Diagnosis 
and Treatment 110-11 (Stephen A. Schroeder et. al. eds., 
1988) as cited in Hensley v. Brown, 5 Vet. App. 155 (1993) 
("the threshold for normal hearing is from 0 to 20 
[decibels], and higher threshold levels indicate some degree 
of hearing loss").

The Board notes that the VA audiometric examination in 
November 2005 revealed present "hearing loss disability" as 
defined by the provisions of 38 C.F.R. § 3.385.  
The Board also observes that, based on the evidence of 
record, the Veteran apparently spent a good part of his 
military career working in proximity to demolitions and then 
was seriously injured in a May 1967 land mine explosion, a 
setting in which, presumably, he was exposed to considerable 
acoustic trauma.  

The Board has taken into consideration the opinion provided 
in November 2005, by a VA examiner, to the effect that the 
Veteran's hearing loss did not, in fact, have its origin 
during his period of active service.  But, that opinion 
appears to have been based in large part on the examiner's 
determination that audiometric thresholds were normal at the 
time of the Veteran's service separation examination in 
October 1967.  

However, for audiometric examinations conducted by a service 
department prior to October 31, 1967, it is imperative to 
convert ASA units to ISO (ANSI) units prior to a 
determination regarding the existence of hearing loss.  
Evidently, based on the evidence of record, it appears that 
the VA examiner did not perform this conversion.  As is clear 
from the above, once the conversion to ISO (ANSI) units is 
performed, the existence of "some degree of hearing loss" in 
service is shown for the right ear.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993). 

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the Veteran's contentions.  The 
Veteran's service records document that he served as blaster 
or demolitions specialist and sustained serious injury in a 
land mine explosion in May 1967.  At the time of the November 
2005 VA examination, the Veteran reported a history of 
significant noise exposure in service.  The VA examiner said 
that the Veteran's report of military noise exposure without 
the use of hearing protection sounded "very significant" 
and the RO conceded the Veteran's exposure to acoustic trauma 
in service in its December 2005 rating decision.  The Board 
agrees that the Veteran has established the existence of in-
service noise exposure consistent with the conditions of that 
time.  In November 2005, the VA examiner noted the military 
and nonmilitary factors that contributed to the Veteran's 
hearing loss (including heredity, aging, non-military noise 
exposure) and said that it was less likely as not that the 
Veteran's hearing loss and tinnitus were caused by or a 
result of acoustic trauma from his service job but then 
stated that "[d]ue to the multiple positive causative 
factors, I feel I am unable to provide a likely specific 
etiology for [the Veteran's] hearing loss and tinnitus".  
Here, giving the Veteran the benefit of the doubt, and 
notwithstanding the opinion given in November 2005, the Board 
finds the evidence to be in equipoise.  Resolving the benefit 
of the doubt in the Veteran's favor, and without ascribing 
error to the action of the RO, service connection is 
established for bilateral hearing loss and tinnitus. 38 
U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.385.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This allowance 
is subject to the applicable laws and regulations that govern 
awards of VA compensation.  See 38 C.F.R. § 3.400 (2009).


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


